DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on May 10, 2022 in response to the Non-Final Office Action mailed on Feb 11, 2022, regarding application number 16/761,314. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claim(s) 1-15 and 17-20 is/are currently pending and has/have been examined.
Claim(s) 16 has/have been cancelled. 

Response to Amendment 
	The Amendment filed on May 10, 2022 has been entered. Applicant’s Remarks filed on May 10, 2022 have been considered as follows.
Based on the Amendments to the Claims, the objections previously set forth are withdrawn. 
Based on the Amendments to the Claims, and Page(s) 5-15 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.


Information Disclosure Statement
	The information disclosure statement(s) filed May 31, 2022 is/are acknowledged. The information disclosed therein has been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Interpretation
	The preposition ‘on’ is being interpreted to cover, at least, the following definitions as per Merriam Webster Online Dictionary (see citation in Other References Cited section):
used as a function to indicate position in contact with and supported by the top surface of
used as a function word to indicate position in or in contact with an outer surface
used as a function word to indicate position in close proximity with


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-6, 10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al (US 2012/0149132, already of record) in view of Sage (WO 2010/075199, as cited in the IDS dated May 4, 2020, already of record) and in further view of Siddiqi (US 2003/0127396). Slowinski et al. (The Effect of Pressure on the Surface Tension of Liquids, ACS Publications, 1957, Vol. 61, pp. 808-810, already of record) is used as evidence of how pressure changes affect surface tension for the rejection of Claim 3.

Regarding Claim 1, Toyoshima teaches a device for the reversible immobilization of biomolecules (see Toyoshima: Abstract; “capture a complex of the bound antigen, capture antibody, and magnetic particles by magnetism”, [0030]), the device comprising: 
a container (see Toyoshima: Abstract; “capture a complex of the bound antigen, capture antibody, and magnetic particles by magnetism”, [0030]; “the magnetic particles in the cuvette 100 installed in the BF port 51a to 51d are captured at the inner side surface”, [0057]; Fig 9)
a magnet on the container (see Toyoshima: “capture a complex of the bound antigen, capture antibody, and magnetic particles by magnetism”, [0030]), the liquid being removable from the container (see Toyoshima: “remove (BF separation) the R3 reagent containing unreacted (free) labeled antibody”, [0030]; Toyoshima describes the liquid as being removable to remove unreacted reagent; Fig 9 illustrates magnets ‘on’ the bottom of the container and ‘on’ the side, as per the Claim Interpretation of the preposition ‘on, ). 
magnetic particles arranged to be freely movable in the container (see Toyoshima: Abstract; “capture a complex of the bound antigen, capture antibody, and magnetic particles by magnetism”, [0030]; “the magnetic particles in the cuvette 100 installed in the BF port 51a to 51d are captured at the inner side surface”, [0057]; Fig 9; the examiner notes that the mention of ‘capture’ describes that the magnetic particles are not previously immobilized and can move within the container)
wherein the container is configured to be filled with the liquid containing biomolecules that are reversibly attached to the magnetic particles (see Toyoshima: Abstract; “capture a complex of the bound antigen, capture antibody, and magnetic particles by magnetism”, [0030]; “the magnetic particles in the cuvette 100 installed in the BF port 51a to 51d are captured at the inner side surface”, [0057]; Fig 9)
wherein magnetic particles, to which the biomolecules are capable of being immobilized (see Toyoshima: Abstract; “capture a complex of the bound antigen, capture antibody, and magnetic particles by magnetism”, [0030]; “the magnetic particles in the cuvette 100 installed in the BF port 51a to 51d are captured at the inner side surface”, [0057]; Fig 9);
wherein the magnet is configured to fix the magnetic particles in the container (see Toyoshima: “capture a complex of the bound antigen, capture antibody, and magnetic particles by magnetism”, [0030]), the liquid being removable from the container (see Toyoshima: “remove (BF separation) the R3 reagent containing unreacted (free) labeled antibody”, [0030]; Toyoshima describes the liquid as being removable to remove unreacted reagent). 
Toyoshima does not teach the container comprising “a valve, the valve configured to be opened and closed by a closing mechanism to enable controllable drainage of the liquid’ nor the liquid being removed ‘through the opening in an opened state of the valve’. 
	However, Sage teaches the analogous art of reaction vessels for use in magnetic separation processes (see Sage: Abstract; Page 4, sixth paragraph). Sage teaches that a pressure differential valve can be constructed in the bottom of the vessel as an elastic valve with slit that opens or closes in response to pressure changes, stating that this structure simplifies construction, provides for ease of use and decreases costs by reducing the amount of pipette tips used during the method (see Sage: Page 3, first full paragraph; Page 5, final full paragraph, to Page 6, first full paragraph). Sage also teaches that actuation of the valve is performed using a vacuum or by adding pressure on top of the liquid to provide the pressure differential that opens or closes the valve (see Sage: Abstract; page 8, third paragraph; Page 10, first full paragraph).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the vessel of Toyoshima to include a pressure differential valve constructed in the bottom of the vessel as an elastic valve with slit that opens or closes in response to pressure changes from a vacuum or by adding pressure on top of the liquid as described by Sage, because Sage teaches that this structure simplified construction, provides for ease of use and decreases costs by reducing the amount of pipette tips used during the method (see Sage: Page 3, first full paragraph; Page 5, final full paragraph, to Page 6, first full paragraph). The examiner notes that the construction of the valve would require an additional opening in the bottom such that the liquid could be removed through the opening when the valve is opened. Thus, the combination meets the claim language as a whole. 

	Modified Toyoshima teaches the magnet assembly (see above).
	Modified Toyoshima does not explicitly teach the magnet being “movably arranged on the container”. 
	However, Siddiqi teaches the analogous art of an apparatus and methods for processing magnetic particles (see Siddiqi: Abstract). Siddiqi teaches that magnet assembly can be fixed to rotatable support to allow for movement with respect to a container to adjust the magnetic field strength via rotation and movement closer and/or farther away from the container (see Siddiqi: [0077]-[0079]; [0102]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the magnet assembly of modified Toyoshima to be fixed to rotatable support as described by Siddiqi, because Siddiqi teaches that this structure allows for movement with respect to a container to adjust the magnetic field strength via rotation and movement closer and/or farther away from the container (see Siddiqi: [0077]-[0079]; [0102]). 
Note: Claim(s) 1-15 and 19-20 contain a large amount of functional language (i.e. “configured…”, “capable of…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
		
	Regarding Claim 2, modified Toyoshima teaches all the limitations as applied to Claim 1 and further teaches ‘wherein the closing mechanism is a pressure changer, and the pressure changer is configured to change a pressure on the liquid such that a retention force of the valve is capable of being overcome by the pressure to open the valve’ (see modification of Claim 1, from a vacuum or by adding pressure on top of the liquid).

	Regarding Claim 3, modified Toyoshima teaches all the limitations as applied to Claim 1 and further teaches ‘wherein the closing mechanism is configured to change a polarity, viscosity or a surface tension of the liquid in the container so that a retention force of the valve is capable of being overcome to open the valve’ (see modification of Claim 1, by adding pressure on top of the liquid; the examiner notes that surface tension is known in the art to change with pressure and, as such, adding pressure to the liquid would change the surface tension of the liquid see, for example, Slowinski reference, Page 808, left column to Page 808, right column, first sentence).

Regarding Claim 5, modified Toyoshima teaches all the limitations as applied to Claim 1 and further teaches ‘wherein the pressure changer is configured to change the air pressure above the liquid or at the opening’ (see modification of Claim 1, by adding pressure on top of the liquid).

Regarding Claim 6, modified Toyoshima teaches all the limitations as applied to Claim 1 and further teaches ‘wherein the valve is arranged at the opening’ (see modification of Claim 1).

	Regarding Claim 10, modified Toyoshima teaches all the limitations as applied to Claim and further teaches ‘wherein the device comprises a mixer’ (see Toyoshima: “stirring part 70”, [0049]) or modified Toyoshima teaches magnetic beads that, when under a magnetic field, would move and generate an amount of mixing.

Regarding Claim 18, modified Toyoshima teaches the device of Claim 1 and teaches it being used in an automated manner (see Claim 1; Toyoshima: Abstract, “analyzer”; Fig 1).

Regarding Claim 19, Toyoshima teaches all the limitations as applied to Claim 1 and further teaches ‘wherein the biomolecules are capable of being reversibly immobilized’ (see Claim 1; Toyoshima describes the magnetic particles being immobilized only in the presence of the magnetic field, describing that the magnetic particles are reversibly immobilized in the system). 


Claim(s) 4, 12-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al (US 2012/0149132, already of record) in view of Sage (WO 2010/075199, as cited in the IDS dated May 4, 2020, already of record) and Siddiqi (US 2003/0127396) and in further view of Klimecki et al (WO 01/00875, already of record).

	Regarding Claim 4, modified Toyoshima teaches all the limitations as applied to Claim 2. Modified Toyoshima teaches a valve and a pressure changer (see Claim 2). Modified Toyoshima also teaches using a vacuum or by adding pressure on top of the liquid to provide the pressure differential that opens or closes the valve (see Sage: Abstract; page 8, third paragraph; Page 10, first full paragraph).
	Modified Toyoshima does not teach ‘wherein the pressure changer is a hydrostatic pressure changer, and the hydrostatic pressure changer is configured to increase a hydrostatic pressure of the liquid by adding additional liquid into the container such that a retention force of the valve is capable of being overcome by the hydrostatic pressure to open the valve’.
	However, Klimecki teaches the art analogous to the field of magnetic separations, particularly fluidic systems for performing magnetic separations in a microfluidic and/or microplate system (see Klimecki: Abstract; Page 4, line 12-19). Klimecki teaches that fluidic systems can comprise fluidic control structures such as tubing systems and valves to control the quantity and path of fluids/components through the system, further stating that the valves can be controlled by hydrostatic pressure, as hydrostatic pressure is described to permit movement of fluids and magnetic particles (see Klimecki: Page 23, line 5-30). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the actuation of the valve of modified Toyoshima to be controlled by hydrostatic pressure as suggested by Klimecki, where control via hydrostatic pressure is an equivalent way to provide a pressure differential on the top of the valve, because Klimecki teaches that fluidic systems can comprise fluidic control structures such as tubing systems and valves to control the quantity and path of fluids/components through the system and hydrostatic pressure is described to permit movement of fluids and magnetic particles (see Klimecki: Page 23, line 5-30). The examiner notes that ‘being controlled by hydrostatic pressure’ describes the pressure exerted by an amount of fluid of a certain height by the influence of gravity as the amount of fluid, and thus fluid height, is changed, meeting the claim language as a whole. 

	Regarding Claim 12, modified Toyoshima teaches all the limitations as applied to Claim 1. 
	Modified Toyoshima does not teach ‘wherein the container is a multiwell plate with wells’.
	However, Klimecki teaches the art analogous to the field of magnetic separations, particularly fluidic systems for performing magnetic separations in a microfluidic and/or microplate system (see Klimecki: Abstract; Page 4, line 12-19). Klimecki teaches that fluidic systems can be formed as multiwell array systems where each individual compartment is separately addressable (separate wells of a microtiter plate) and can be used to perform all of the process steps (i.e. providing the advantage of high throughput and parallel processing of multiple samples) (see Klimecki: Page 3, line 17-19; Page 23, line 5-30; Fig 3).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified Toyoshima to be formed in a multiwell array configuration, with the cuvette and magnetic separator being formed in array configuration, with all the individual compartments (i.e. wells) being separately addressable (separate wells of a microtiter plate) by a corresponding set of magnetic separators that are formed in an array configuration, as suggested by Klimecki, because Klimecki teaches that fluidic systems can be formed as multiwell arrays to perform all of the process steps, providing the advantage of high throughput and parallel processing of multiple samples) (see Klimecki: Page 3, line 17-19; Page 23, line 5-30). 

	Regarding Claim 13, modified Toyoshima teaches all the limitations as applied to Claim 11 and further teaches ‘wherein each of the wells comprise a plurality of valves and or openings’ (see modification of Claim 12, modification to change the single instrument of modified Toyoshima into a high throughput array system). 

Regarding Claim 14, modified Toyoshima teaches all the limitations as applied to Claim 11 and further teaches ‘wherein the closing mechanism is a pressure changer and the pressure changer arrangement so that each well of the well is configured to be individually applied with pressure’ (see modification of Claim 1 and Claim 12; modified Toyoshima already describes the pressure changer in Claim 1 and was the modified further to comprise an array of a plurality of devices that can be actuated separately in Claim 12; thus, the resulting combination of Claim 12 already describes the language of Claim 14).

	Regarding Claim 20, modified Toyoshima teaches all the limitations as applied to Claim 12 and further teaches ‘wherein the container is a microtiter plate’ (see modification of Claim 12). 


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al (US 2012/0149132, already of record) in view of Sage (WO 2010/075199, as cited in the IDS dated May 4, 2020, already of record) and Siddiqi (US 2003/0127396) and in further view of Davis et al (US 2003/0170881, already of record).

	Regarding Claim 7, modified Toyoshima teaches all the limitations as applied to Claim 1. Modified Toyoshima teaches a valve (see Claim 1). 
	Modified Toyoshima does not teach ‘wherein the valve is a capillary or a filter or a film or a collecting container’.
	However, Davis teaches art analogous to the field of devices for magnetic separations, particularly for use in immunoassays (see Davis: Abstract; [0080]; Claim 35). Davis teaches that features to restrict fluid flow (i.e. valves) can be constructed as capillaries stops between chambers and conduits to prevent displacement of a sample until sufficient pressure is applied to overcome the resistance of the capillary stop (see Davis: [0018]).
	It would have been obvious to one skilled in the art before the filing date of the invention to exchange the valve of modified Toyoshima from an elastic valve to be a capillary stop as taught by Davis, because Davis teaches that features to restrict fluid flow (i.e. valves) can be constructed as capillaries stops between chambers and conduits to prevent displacement of a sample until sufficient pressure is applied to overcome the resistance of the capillary stop (see Davis: [0018]).


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al (US 2012/0149132, already of record) in view of Sage (WO 2010/075199, as cited in the IDS dated May 4, 2020, already of record) and Siddiqi (US 2003/0127396) and in further view of Hermann (US 4,086,060, already of record).

	Regarding Claim 8, modified Toyoshima teaches all the limitations as applied to Claim 1. Modified Toyoshima teaches a valve (see Claim 1). 
	Modified Toyoshima does not teach ‘wherein the opening is configured to be closed with a bead which is floatable in the liquid’.
	However, Hermann teaches the analogous art of a system for manipulating and transferring fluids (see Hermann: Abstract). Hermann describes using a floating ball within a vessel to provide the advantage of being able to determine the fluid level height of a fluid within the vessel (see Hermann: Column 12, line 46-51; Fig 10). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified Toyoshima to add a floating ball within the container as suggested by Hermann, because Hermann teaches that using a floating ball within a vessel to provide the advantage of being able to determine the fluid level height of a fluid within the vessel (see Hermann: Column 12, line 46-51; Fig 10). The examiner notes that the bead would be capable of closing the opening when there is no liquid in the container, meeting the claim language as a whole. 


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al (US 2012/0149132, already of record) in view of Sage (WO 2010/075199, as cited in the IDS dated May 4, 2020, already of record) and Siddiqi (US 2003/0127396)  and in further view of Murayama et al (US 2016/0244808, already of record).

	Regarding Claim 9, modified Toyoshima teaches all the limitations as applied to Claim 1. Modified Toyoshima teaches a valve (see Claim 1). 
Modified Toyoshima does not teach measuring fluorescence. 
However, Sage teaches the analogous art of reaction vessels for use in magnetic separation processes (see Sage: Abstract; Page 4, sixth paragraph). Sage teaches that magnetic separations can be used to obtain optical measurements of a sample, stating that methods can include optical detectors, such as fluorescence detectors, to measure the fluorescence of a sample, thereby providing the advantage of using the magnetic separation process to facilitate extraction and testing of samples (see Sage: Page 13, first full paragraph).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system and method of modified Toyoshima to include a fluorescence detector as described by Sage, because Sage teaches that optical detectors, such as fluorescence detectors, can be used to measure the fluorescence of a sample, thereby providing the advantage of using the magnetic separation process to facilitate extraction and testing of samples (see Sage: Page 13, first full paragraph).

	Modified Toyoshima does not teach ‘a measuring instrument arranged at the opening or in the container and being configured to carry out a measurement on a drop hanging at the opening or in the container’.
	However, Murayama teaches art analogous to the field of fluid control and analysis, including devices for droplet generation (see Murayama: Abstract; [0051]). Murayama teaches that in a droplet generation device, measuring devices such as fluorescence measuring devices can be placed to measure the fluorescence of the droplet being eluted from the droplet opening (see Murayama: [0109]; [0114]). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the structure of the device of modified Toyoshima to form droplets from the valve opening, further including a measurement instrument such as a fluorescence detector, as described by Murayama, because Murayama teaches that this arrangement and structure can be utilized to measure the fluorescence of the droplet being eluted from the droplet opening (see Murayama: [0109]; [0114]).


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al (US 2012/0149132, already of record) in view of Sage (WO 2010/075199, as cited in the IDS dated May 4, 2020, already of record) and Siddiqi (US 2003/0127396) or, alternatively, Toyoshima in view of Sage and in further view of Campbell et al (WO 2015/128725, already of record).

Regarding Claim 11, modified Toyoshima teaches all the limitations as applied to Claim 10 and further teaches ‘wherein the mixer is a modifiable magnetic field or a magnetically movable solid body’ (see Claim 10, modified Toyoshima teaches magnetic beads that, when under a magnetic field, would move and generate an amount of mixing). 
	
If Toyoshima in view of Sage alone is deemed incapable of having a mixer that is a magnetically movable solid body, then an alternative rejection in further view of Campbell applies as follows.

Campbell teaches the analogous art of magnetic elements for processing fluids (see Campbell: Abstract). Campbell teaches that magnetic stir bars can be used to provide the advantage of increased sample mixing efficiency when compared to magnetic beads (see Campbell: [0031]).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the stirrer of the device of modified Toyoshima to comprise a stir bar as suggested by Campbell, because Campbell teaches that magnetic stir bars can be used to provide the advantage of increased sample mixing efficiency when compared to magnetic beads (see Campbell: [0031]).


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al (US 2012/0149132, already of record) in view of Sage (WO 2010/075199, as cited in the IDS dated May 4, 2020, already of record) and Siddiqi (US 2003/0127396) in view of Gilbert et al (CN 101099082, already of record).

Regarding Claim 15, modified Toyoshima teaches all the limitations as applied to Claim 1. 
	Modified Toyoshima does not teach ‘wherein the device is one of a plurality of devices connected in series’.
	However, Gilbert teaches art analogous to the field of processing of fluids and particle sorting, including the generation of droplets and enrichment using magnetic beads (see Gilbert: Abstract; [0005]; [0037]; [0044]). Gilbert teaches that a system can be expanded to include a plurality of sample processing subsystems, where the subsystems are copies of each other connected in series to allow for continuous sample processing (see Gilbert: [0047]).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the device of modified Toyoshima to comprise a plurality of copies of the device arranged in series (i.e. effectively taking one device of modified Toyoshima and making more copies and arranging them in series) as suggested by Gilbert, because Gilbert teaches that a system can be expanded to include a plurality of sample processing subsystems, where the subsystems are copies of each other connected in series to allow for continuous sample processing (see Gilbert: [0047]). 


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al (US 2012/0149132, already of record) in view of Sage (WO 2010/075199, as cited in the IDS dated May 4, 2020, already of record) and Siddiqi (US 2003/0127396) in view of Tajima et al (EP 1 065 001, already of record).

Regarding Claim 17 Toyoshima teaches a method for the reversible immobilization of biomolecules (see Toyoshima: Abstract; [0011]; [0030]), the method comprising:
arranging magnetic particles and a liquid with biomolecules in a container (see Toyoshima: “an apparatus for quantitatively measuring or qualitatively measuring antigens and antibodies contained in a sample (blood specimen) such as blood to be measured… bind magnetic particles (R2 reagent) to a capture antibody (R1 reagent) bound to an antigen contained in a sample”, [0030])
bonding the biomolecules to the magnetic particles (see Toyoshima: “bind magnetic particles (R2 reagent) to a capture antibody (R1 reagent) bound to an antigen contained in a sample”, [0030]) 
fixing the magnetic particles with a magnet in the container (see Toyoshima: “capture a complex of the bound antigen, capture antibody, and magnetic particles by magnetism”, [0030]); 
removing the liquid with an instrument for removing a liquid (see Toyoshima: “remove (BF separation) the R3 reagent containing unreacted (free) labeled antibody”, [0030]) 
resuspending the biomolecule-magnetic particle complex (see Toyoshima: “adds a dispersion liquid (R4 reagent)”, [0030]). 
Toyoshima does not teach ‘removing the liquid from an opening in the container by opening a valve’ nor removing the biomolecules ‘by opening the valve’. 
	However, Sage teaches the analogous art of reaction vessels for use in magnetic separation processes (see Sage: Abstract; Page 4, sixth paragraph). Sage teaches that a pressure differential valve can be constructed in the bottom of the vessel as an elastic valve with slit that opens or closes in response to pressure changes, stating that this structure simplified construction, provides for ease of use and decreases costs (see Sage: Page 3, first full paragraph; Page 5, final full paragraph, to Page 6, first full paragraph). Sage also teaches that actuation of the valve is performed using a vacuum or by adding pressure on top of the liquid to provide the pressure differential that opens or closes the valve (see Sage: Abstract; page 8, third paragraph; Page 10, first full paragraph). Sage further teaches the use of the valve, stating that, after immobilizing the magnetic particles using a magnetic field, a pressure differential is applied to open the valve slit and selectively drain fluid through the drain openings followed by delivering a liquid reagent and subsequently applying a further pressure differential to selectively drain fluid through the drain openings in supported reaction vessels and delivering liquid reagents to elute the analyte from the magnetic microparticles (see Sage: Page 4, sixth paragraph). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the vessel of Toyoshima to include a pressure differential valve constructed in the bottom of the vessel as an elastic valve with slit that opens or closes in response to pressure changes from a vacuum or by adding pressure on top of the liquid as described by Sage, further actuating said valve by the method described by Sage, because Sage teaches that this structure simplified construction, provides for ease of use and decreases costs in magnetic separations (see Sage: Page 3, first full paragraph; Page 5, final full paragraph, to Page 6, first full paragraph). 

Modified Toyoshima does not teach ‘separating the biomolecules from the magnetic particles’.
However, Tajima teaches the analogous art of magnetic separation processes (see Tajima: Abstract). Tajima teaches that magnetic separations can have additional process steps such as dissociation, where the step results in the removal of magnetic particles from the target substance (see Tajima: [0109-]-[0110]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of modified Toyoshima to include a dissociation step as suggested by Tajima, because Tajima teaches that a step of dissociation can be added to magnetic separations to remove magnetic particles from the target substance (see Tajima: [0109-]-[0110]). The examiner notes that Tajima teaches a comparable method and the use of dissociation as well as its results, therefore adding such a step to modified Toyoshima would have applied a known method or method step to the method of modified Toyoshima where the results of adding such a step are easily envisioned (i.e. reasonable expectation of success).  

Response to Arguments
Applicant's Arguments, filed on May 10, 2022, towards the previous prior art rejections on Page(s) 5-15 have been fully considered but are moot because the arguments are towards the claim amendments and do not apply to the current rejection. 
However, as the examiner is relying on some of the same references as in the previous Office Action, the arguments will be addressed in the interest of compact prosecution.
Applicant argues, on Page(s) 8 of their Remarks, that the combinations do not describe a magnet arranged on a container. 
The examiner respectfully disagrees. 
Regarding the definition of the preposition ‘on’, the examiner notes that ‘on’ can be used to describe position or contact with an outer surface and, also, as describing close proximity to an object (see attached Merriam Webster Online Dictionary definition, 1b and 1c). The examiner also notes that Fig 1 of the instant specification illustrates magnets being ‘on’ the container, where the position of the magnets is illustrated below the container (see instant specification: Fig 1, elements 5 (magnet) and 21(container)). The examiner further notes that Claim 17 does not require ‘on’ the container but ‘in’ the container. Thus, the teachings of Toyoshima are deemed to teach ‘a magnet on the container’ (see Toyoshima: “capture a complex of the bound antigen, capture antibody, and magnetic particles by magnetism”, [0030]), the liquid being removable from the container (see Toyoshima: “remove (BF separation) the R3 reagent containing unreacted (free) labeled antibody”, [0030]; Toyoshima describes the liquid as being removable to remove unreacted reagent; Fig 9 illustrates magnets ‘on’ the bottom of the container and ‘on’ the side, as per the Claim Interpretation of the preposition ‘on, ).  Thus, the rejection is maintained (see above).

Applicant argues, on Page(s) 8 of their Remarks, that the combination of Toyoshima and Sage would not be obvious to one of skill in the art because the resulting combination would be more complicated than the device of Toyoshima alone. 
The examiner respectfully disagrees. 
Regarding the combination, the examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, Toyoshima is used to describe the magnets and their location whereas Sage is brought in to teach the benefits of adding a valve, where it would have been obvious to one skilled in the art before the filing date of the invention to modify the vessel of Toyoshima to include a pressure differential valve constructed in the bottom of the vessel as an elastic valve with slit that opens or closes in response to pressure changes from a vacuum or by adding pressure on top of the liquid as described by Sage, because Sage teaches that this structure simplified construction, provides for ease of use and decreases costs by reducing the amount of pipette tips used during the method (see Sage: Page 3, first full paragraph; Page 5, final full paragraph, to Page 6, first full paragraph). The examiner notes that the construction of the valve would require an additional opening in the bottom such that the liquid could be removed through the opening when the valve is opened. Thus, the combination meets the claim language as a whole. 

Other References Cited 
The following prior art not relied upon is considered pertinent to applicant's disclosure and made of record: 
Merriam Webster Online Dictionary Definition for the preposition “on”, see attached document. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797              

/Benjamin R Whatley/Primary Examiner, Art Unit 1798